Case 0:19-cv-61792-RAR Document 14 Entered on FLSD Docket 09/04/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 0:19-cv-61792-RAR

  DANIEL MONCADA,

         Plaintiff,
  vs.


  FOODFIRST GLOBAL RESTAURANTS, INC.,
  a foreign for-profit corporation,

        Defendant.
  ________________________________/

                                    NOTICE OF SETTLEMENT

         Plaintiff DANIEL MONCADA, by and through his undersigned Counsel, hereby provides

  notice that the parties have reached a settlement in principle and will be resolving all claims and

  matters in the case. Upon execution of a settlement agreement, the parties will file a stipulated

  notice of dismissal with prejudice. Accordingly, the parties respectfully request that the Court stay

  all further proceedings.

         Respectfully submitted,

  RODERICK V. HANNAH, ESQ., P.A.                        LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                 DURAN, P.A.
  8751 W. Broward Blvd., Suite 303                      Co-Counsel for Plaintiff
  Plantation, FL 33324                                  4640 N.W. 7th Street
  T. 954/362-3800                                       Miami, FL 33126-2309
  954/362-3779 (Facsimile)                              T. 305/266-9780
  Email: rhannah@rhannahlaw.com                         305/269-8311 (Facsimile)
                                                        Email: pduran@pelayoduran.com

  By____s/ Roderick V. Hannah __                        By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                    PELAYO M. DURAN
        Fla. Bar No. 435384                                   Fla. Bar No. 0146595
Case 0:19-cv-61792-RAR Document 14 Entered on FLSD Docket 09/04/2019 Page 2 of 2




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 4th day of September, 2019, I electronically filed the

  foregoing with the Clerk of Court using the CM/ECF system which will send notification of such

  filing to:


  Liana R. Hollingsworth (FL Bar No. 0076930)
  VORYS, SATER, SEYMOUR & PEASE LLP
  200 Public Square, Suite 1400
  Cleveland, OH 44114
  Telephone: (216) 479-6152
  Facsimile: (216) 937-3406
  Email: lrhollingsworth@vorys.com

  and

  George L. Stevens (Ohio Bar No. 0092609)*
  VORYS, SATER, SEYMOUR AND PEASE LLP
  52 East Gay Street, P.O. Box 1008
  Columbus, OH 43216-1008
  Phone: (614) 464-6328
  Fax: (614) 719-4678
  Emails: glstevens@vorys.com


  Attorneys for Defendant
  FOODFIRST GLOBAL RESTAURANTS, INC.

                                                      /s/ Roderick V. Hannah
                                                    Roderick V. Hannah




                                                2
